Exhibit 10.5

 

 

TRUST AGREEMENT

BETWEEN

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES 2009 LLC

TRANSFEROR

AND

WILMINGTON TRUST COMPANY

OWNER TRUSTEE

DATED AS OF JUNE 19, 2009

 

 



--------------------------------------------------------------------------------

TRUST AGREEMENT, dated as of June 19, 2009 between Alliance Laundry Equipment
Receivables 2009 LLC, a Delaware limited liability company, as Transferor, and
Wilmington Trust Company, a Delaware banking corporation, as Owner Trustee.

The Transferor and the Owner Trustee hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. Certain capitalized terms used and not defined in this
Agreement shall have the respective meanings assigned to them in Part I of
Appendix A to the Pooling and Servicing Agreement, to be dated on or about
June 26, 2009, among the Transferor, the Servicer and the Trust (as it may be
amended and supplemented from time to time, the “Pooling and Servicing
Agreement”). All references herein to “the Agreement” or “this Agreement” are to
this Trust Agreement as it may be amended and supplemented from time to time,
the Exhibits hereto and the capitalized terms used herein which are defined in
such Appendix A, and all references herein to Articles, Sections and subsections
are to Articles, Sections and subsections of this Agreement unless otherwise
specified. The rules of construction set forth in Part II of such Appendix A
shall be applicable to this Agreement.

ARTICLE II

ORGANIZATION

SECTION 2.1. Name. The Trust created hereby shall be known as “Alliance Laundry
Equipment Receivables Trust 2009-A” in which name the Owner Trustee may conduct
the business of the Trust, make and execute contracts and other instruments on
behalf of the Trust and sue and be sued on behalf of the Trust.

SECTION 2.2. Office. The office of the Trust shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address in Delaware as
the Owner Trustee may designate by written notice to the Registered Owners (as
such term is defined in Section 3.1(a) herein) of the Trust and the Transferor.

SECTION 2.3. Purposes and Powers. The purpose of the Trust is to engage in the
following activities:

(i) to execute and deliver the Basic Documents to which the Trust is a party and
carry out the terms of such Basic Documents;

(ii) to acquire, manage and hold the Loans and the Receivables;

(iii) to issue the Notes pursuant to the Indenture and to sell, transfer or
exchange the Notes;

(iv) to enter into one or more Interest Rate Cap Agreements;

(v) to acquire property and assets from the Transferor pursuant to the Pooling
and Servicing Agreement, to make payments or distributions to the
Securityholders, to make deposits into and withdrawals from the Reserve Account
and other accounts established pursuant to the Basic Documents and to pay the
organizational, start-up and transactional expenses of the Trust;

 

- 1 -



--------------------------------------------------------------------------------

(vi) to assign, grant, transfer, pledge, mortgage and convey the Owner Trust
Estate pursuant to the terms of the Indenture and to hold, manage and distribute
to the Registered Owners pursuant to the terms of this Agreement and the Pooling
and Servicing Agreement any portion of the Owner Trust Estate released from the
lien of, and remitted to the Trust pursuant to, the Indenture;

(vii) to enter into and perform its obligations and exercise its rights under
the Basic Documents to which it is to be a party;

(viii) to engage in those activities, including entering into agreements, that
are necessary, suitable, desirable or convenient to accomplish the foregoing or
are incidental thereto or connected therewith; and

(ix) subject to compliance with the Basic Documents, to engage in such other
activities as may be required in connection with conservation of the Owner Trust
Estate and the making of payments or distributions to the Securityholders.

The Trust shall not engage in any activity other than in connection with the
foregoing or other than as required or authorized by the terms of this Agreement
or the Basic Documents.

SECTION 2.4. Limitations on the Trust’s Powers. This Section 2.4 is being
adopted in order to comply with certain provisions required in order to qualify
the Trust as a “special purpose” entity. The Trust shall not engage in any
business or activity other than as set forth in Section 2.3 hereof.

(i) The Trust shall not incur (x) any indebtedness, whether or not contingent,
in respect of borrowed money or evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof) or bankers’ acceptances, (y) any obligations constituting capitalized
lease obligations or the deferred purchase price of property or (z) any
obligations to guarantee or secure with a lien upon property of the Trust (other
than a lien created in connection with a sale of property) any such indebtedness
or obligations of another person, other than any indebtedness and other
liabilities and obligations arising under the Basic Documents (“Permitted
Indebtedness”)

(ii) The Trust shall do or cause to be done all things necessary to preserve and
keep in full force and effect its existence, rights (charter and statutory) and
franchises; provided, however, that the Trust shall not be required to preserve
any such right or franchise if the Owner Trustee, at the written direction of
the Registered Owners, shall determine that the preservation thereof is no
longer desirable for the conduct of the trust and that the loss thereof is not
disadvantageous in any material respect to the Administrative Agent, the
Noteholders or the Registered Owners. In accordance with its obligations under
the Administration Agreement, the Administrator shall ensure compliance by the
Trust with the provisions of this Section 2.4, including those requirements
identified in paragraphs (A) through (S) below. The Trust shall also:

(A) maintain its own separate books and records and bank accounts including
preparation of separate financial statements;



--------------------------------------------------------------------------------

(B) at all times hold itself out to the public as a legal entity separate from
and not a division of the Transferor;

(C) file its own tax returns, if any, as may be required under applicable law,
to the extent (a) not part of a consolidated group filing a consolidated return
or returns or (b) not treated as a division for tax purposes of another taxpayer
or otherwise disregarded for tax purposes, and pay any taxes so required to be
paid under applicable law;

(D) except as contemplated by the Basic Documents, not commingle its assets with
assets of any other Person;

(E) conduct its business in its own name;

(F) pay its own liabilities only out of its own funds;

(G) maintain an arm’s length relationship with its Affiliates;

(H) pay the salaries of its own employees and maintain a sufficient number of
employees in light of its contemplated business operations, if any;

(I) not hold out its credit or assets as being available to satisfy the
obligations of others nor guarantee or become obligated for the debts of any
other entity (except as contemplated by the Basic Documents);

(J) allocate fairly and reasonably any overhead for shared office space;

(K) use separate stationery, invoices and checks;

(L) not pledge its assets for the benefit of any other Person, except as
contemplated by the Basic Documents;

(M) correct any known misunderstanding regarding its separate identity;

(N) maintain adequate capital in light of its contemplated business purposes
transactions and liabilities;

(O) observe any applicable formalities required by the Delaware Statutory Trust
Act (12 Del. C. §3801 et seq.) (the “Act”);

(P) not acquire any obligations or securities or other ownership interests of
any Affiliate (except as contemplated by the Basic Documents); and

(S) cause the Owner Trustee, agents and other representatives of the Trust to
act at all times with respect to the Trust consistently and in furtherance of
the foregoing and in the best interest of the beneficiaries of the Trust.



--------------------------------------------------------------------------------

Failure of the Trust to comply with any of the covenants set forth in this
Section 2.4 shall not affect the status of the Trust as a separate legal entity
from the Transferor.

SECTION 2.5. Appointment of Owner Trustee. The Transferor hereby appoints the
Owner Trustee as trustee of the Trust effective as of the date hereof, to have
all the rights, powers and duties set forth herein and in the Act.

SECTION 2.6. Initial Capital Contribution of Owner Trust Estate. The Transferor
hereby sells, assigns, transfers, conveys and sets over to the Owner Trustee, as
of the date hereof, the sum of $1. The Owner Trustee hereby acknowledges receipt
in trust from the Transferor, as of the date hereof, of the foregoing
contribution, which shall constitute the initial Owner Trust Estate. The
Transferor shall pay organizational expenses of the Trust as they may arise or
shall, upon the request of the Owner Trustee, promptly reimburse the Owner
Trustee for any such expenses paid by the Owner Trustee.

SECTION 2.7. Declaration of Trust. The Owner Trustee hereby declares that it
shall hold the Owner Trust Estate in trust upon and subject to the conditions
and obligations set forth herein and in the Pooling and Servicing Agreement for
the use and benefit of the Registered Owners, subject to the obligations of the
Trust under the Basic Documents. It is the intention of the parties hereto that
the Trust constitute a statutory trust under the Act and that this Agreement
constitute the governing instrument of such statutory trust. On or about the
date hereof, the Owner Trustee shall file the Certificate of Trust (in
substantially the form attached hereto as Exhibit A) required by Section 3810(a)
of the Act in the office of the Secretary of State of the State of Delaware. The
rights of the Registered Owners shall be determined as set forth herein and in
the Act and the relationship between the parties hereto created by this
Agreement shall not constitute indebtedness for any purpose. It is the intention
of the parties hereto that, solely for purposes of federal income taxes, state
and local income and franchise taxes, and any other taxes imposed upon, measured
by, or based upon gross or net income, the Trust shall be treated as a division
or branch of the Originator or as a grantor trust of which the Originator shall
be the grantor and the owner (as described in Section 671 of the Code and the
regulations thereunder). The parties agree that, unless otherwise required by
appropriate tax authorities, the Trust shall file or cause to be filed annual or
other necessary returns, reports and other forms consistent with the
characterization of the Trust as a division or branch of the Originator or as a
grantor trust for such tax purposes.

SECTION 2.8. Liability of the Registered Owners. No Registered Owner shall have
any personal liability for any liability or obligation of the Trust except as
may be provided in this Agreement.

SECTION 2.9. Title to Trust Property. Legal title to all the Owner Trust Estate
shall be vested at all times in the Trust as a separate legal entity except
where applicable law in any jurisdiction requires title to any part of the Owner
Trust Estate to be vested in a trustee or trustees, in which case title shall be
deemed to be vested in the Owner Trustee, a co-trustee and/or a separate
trustee, as the case may be.



--------------------------------------------------------------------------------

SECTION 2.10. Situs of Trust. The Trust shall be located and administered in the
State of Delaware. All bank accounts maintained on behalf of the Trust (other
than the Lockbox Accounts) shall be located in the State of Delaware or the
State of New York. The Trust shall not have any employees in any state other
than Delaware; provided, however, that nothing herein shall restrict or prohibit
the Owner Trustee from having employees within or without the State of Delaware.
Payments shall be received by the Trust (other than with respect to the Lockbox
Accounts) only in Delaware or New York, and payments and distributions shall be
made by the Trust only from Delaware or New York. The only office of the Trust
shall be the Corporate Trust Office in Delaware.

SECTION 2.11. Representations and Warranties of the Transferor. The Transferor
hereby represents and warrants to the Owner Trustee that:

(a) The Transferor has been duly organized and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
power and authority to own its properties and to conduct its business as such
properties are presently owned and such business is presently conducted and had
at all relevant times, and now has, power, authority and legal right to acquire
and own the Loans and Receivables.

(b) The Transferor has the power and authority to execute and deliver this
Agreement and to carry out its terms, the Transferor has full power and
authority to sell and assign the property to be sold and assigned to and
deposited with the Issuer as part of the Owner Trust Estate and the Transferor
has duly authorized such sale and assignment to the Issuer by all necessary
corporate action; and the execution, delivery and performance of this Agreement
have been duly authorized by the Transferor by all necessary limited liability
company action.

(c) The consummation of the transactions contemplated by this Agreement and the
fulfillment of the terms of this Agreement do not conflict with, result in any
breach of any of the terms and provisions of or constitute (with or without
notice or lapse of time) a default under, the certificate of formation or
limited liability company agreement of the Transferor, or any indenture,
agreement or other instrument to which the Transferor is a party or by which it
is bound, or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument (other than pursuant to the Basic Documents), or violate any law or,
to the Transferor’s knowledge, any order, rule or regulation applicable to the
Transferor of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Transferor or any of its properties.

(d) This Agreement, when duly executed and delivered, shall constitute a legal,
valid and binding obligation of the Transferor enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights in general and by general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law.

(e) There are no proceedings or, to the Transferor’s knowledge, investigations
pending or, to the Transferor’s knowledge, threatened before any court,
regulatory body,



--------------------------------------------------------------------------------

administrative agency or other tribunal or governmental instrumentality having
jurisdiction over the Transferor or its properties (i) asserting the invalidity
of this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or (iii) seeking any determination
or ruling that might materially and adversely affect the performance by the
Transferor of its obligations under, or the validity or enforceability of, this
Agreement.

ARTICLE III

THE REGISTERED OWNERS

SECTION 3.1. Registration: Registration of Transfer of Beneficial Interests.

(a) The Trust shall keep or cause to be kept, at the office maintained pursuant
to Section 2.10, a register or registers (the “Register”) in which, subject to
such reasonable regulations as it may prescribe, the Owner Trustee shall provide
for the registration of the name and address of each of the beneficial interest
holders of the Trust (each, a “Registered Owner”, and collectively, the
“Registered Owners”) and of transfers of such beneficial interests of the Trust
as provided herein. The Owner Trustee shall be the initial registrar of the
Register (the “Registrar”). In the event that the Owner Trustee is not the
Registrar and the Registrar resigns, the Owner Trustee shall promptly appoint a
successor upon direction of the Registered Owners or, if it elects not to make
such an appointment, assume the duties of Registrar. Beneficial interests in the
Trust shall be uncertificated, and the Transferor shall be the sole Registered
Owner on the Closing Date.

(b) The Registered Owners may at any time, with the consent of the
Administrative Agent (acting at the direction of the Required Noteholders),
sell, transfer, convey or assign in any manner their respective rights to and
interests in the Trust, provided that certain conditions are satisfied,
including: (i) such action will not result in a reduction or withdrawal of the
rating of the Notes, (ii) the Registered Owners provide to the Owner Trustee and
the Indenture Trustee an opinion of independent counsel that such action will
not cause the Trust to be treated as an association (or publicly traded
partnership) taxable as a corporation for federal income tax purposes,
(iii) such transferee or assignee agrees to take positions for tax purposes
consistent with the tax positions agreed to be taken by the Registered Owners
and (iv) the conditions set forth in Section 9.11 have been satisfied. In
addition, no transfer of a beneficial interest in the Trust shall be registered
unless the transferee shall have provided to the Owner Trustee and the Registrar
(x) an opinion of counsel that in connection with such transfer no registration
of the interest intended to be so transferred is required under the Securities
Act or applicable state law or that such transfer is otherwise being made in
accordance with all applicable federal and state securities laws and (y) an
opinion of counsel or officer’s certificate confirming that all conditions
precedent to such transfer have been satisfied.

SECTION 3.2. Access to List of Names and Addresses of Registered Owners. The
Registrar shall furnish or cause to be furnished to the Servicer and the
Transferor, within fifteen (15) days after receipt by the Registrar of a request
therefor from the Servicer or the Transferor in writing, a list, in such form as
the Servicer or the Transferor may reasonably require, of the names and
addresses of the Registered Owners as of the most recent Record Date. Each
Registered Owner shall be deemed to have agreed not to hold any of the Servicer,
the Transferor, the Trust, the Registrar or the Owner Trustee accountable by
reason of the disclosure of its name and address, regardless of the source from
which such information was derived.



--------------------------------------------------------------------------------

SECTION 3.3. Maintenance of Corporate Trust Office. The Owner Trustee shall
maintain in Wilmington, Delaware, an office or offices or agency or agencies
where notices and demands to or upon the Owner Trustee in respect of the
Registered Owner and the Basic Documents in connection with the Trust may be
served. The Owner Trustee initially designates its Corporate Trust Office as its
principal office for such purposes. The Owner Trustee shall give prompt written
notice to the Transferor and to the Registered Owners of any change in the
location of the Register or any such office or agency.

SECTION 3.4. Appointment of Paying Agent. The Paying Agent shall make
distributions to Registered Owners pursuant to Section 5.1 and shall report the
amounts of such distributions to the Owner Trustee. The Owner Trustee may revoke
such power and remove the Paying Agent if the Owner Trustee determines in its
sole discretion that the Paying Agent shall have failed to perform its
obligations under this Agreement in any material respect. The Paying Agent shall
initially be the Owner Trustee and any co-paying agent chosen by the Owner
Trustee. The Owner Trustee may resign as Paying Agent and appoint a successor to
act as Paying Agent (which shall be a bank or trust company). The Owner Trustee
shall cause such successor Paying Agent or any additional Paying Agent appointed
by the Owner Trustee to execute and deliver to the Owner Trustee an instrument
in which such successor Paying Agent or additional Paying Agent shall agree with
the Owner Trustee that as Paying Agent, such successor Paying Agent or
additional Paying Agent shall hold all sums, if any, held by it for distribution
to the Registered Owner in trust for the benefit of the Registered Owners
entitled thereto until such sums shall be paid to such Registered Owners. The
Paying Agent shall return all unclaimed funds to the Owner Trustee and upon
removal of a Paying Agent such Paying Agent shall also return all funds in its
possession to the Owner Trustee. The provisions of Sections 6.3, 6.6, 6.7, 6.8
and 6.9 shall apply to the Owner Trustee also in its role as Paying Agent, for
so long as the Owner Trustee shall act as Paying Agent and, to the extent
applicable, to any other paying agent appointed hereunder. Any reference in this
Agreement to the Paying Agent shall include any co-paying agent unless the
context requires otherwise.

SECTION 3.5. Transferor as Registered Owner. The Transferor in its individual or
any other capacity may become the owner or pledgee of the beneficial interest in
the Trust and may otherwise deal with the Owner Trustee or its Affiliates as if
it were not the Transferor.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1. Prior Notice to Registered Owner with Respect to Certain Matters.
The Owner Trustee shall not take action with respect to the following matters,
unless (i) the Owner Trustee shall have notified the Registered Owners in
writing of the proposed action at least thirty (30) days before the taking of
such action, and (ii) no Registered Owner shall have notified the Owner Trustee
in writing prior to the thirtieth (30th) day after such notice is given that
such Registered Owner have withheld consent or provided alternative direction:

(a) the election by the Trust to file an amendment to the Certificate of Trust,
a conformed copy of which is attached hereto as Exhibit A, unless such amendment
is required under the Act;

(b) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is required;



--------------------------------------------------------------------------------

(c) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is not required and such amendment
materially adversely affects the interests of the Registered Owners;

(d) the amendment, change or modification of the Administration Agreement,
except to cure any ambiguity or to amend or supplement any provision in a manner
that would not materially adversely affect the interests of the Registered
Owners;

(e) the appointment pursuant to the Indenture of a successor Note Registrar,
Paying Agent or Indenture Trustee or pursuant to this Agreement of a successor
Registrar, or the consent to the assignment by the Note Registrar, Paying Agent
or Indenture Trustee or Registrar of its obligations under the Indenture or this
Agreement, as applicable; or

(f) the amendment of the Pooling and Servicing Agreement in circumstances where
the consent of any Noteholder is required.

SECTION 4.2. Action by Registered Owners with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the written direction of the
(a) Registered Owners, with the consent of the Administrative Agent, to remove
the Administrator under the Administration Agreement pursuant to Section 10
thereof, (b) Registered Owners, with the consent of the Administrative Agent, to
appoint a successor Administrator pursuant to Section 10 of the Administration
Agreement, (c) Administrative Agent (acting at the direction of the Required
Noteholders), to remove the Servicer under the Pooling and Servicing Agreement
pursuant to Section 8.02 thereof, (d) Administrative Agent (acting at the
direction of the Required Noteholders), except as expressly provided in the
Basic Documents, to sell the Loans or Receivables or any interest therein prior
to the termination of the Indenture, (e) Registered Owners, with the consent of
the Administrative Agent, to authorize the merger, consolidation or conversion
of the Trust with or into any other statutory trust or entity; provided,
however, that, so long as any Permitted Indebtedness is outstanding, the Owner
Trustee or its agent shall provide the Rating Agencies, the Administrative Agent
and the Indenture Trustee with prior written notice of any such merger,
consolidation or conversion, (f) Registered Owners, with the consent of the
Administrative Agent, to amend the Certificate of Trust, unless such amendment
is required by the Act or (g) Registered Owners, with the consent of the
Administrative Agent, to initiate any claim or lawsuit by the Trust (other than
an action to collect on a Receivable or an action by the Indenture Trustee
pursuant to the Indenture) or to compromise any action, claim or lawsuit brought
by or against the Trust (other than an action to collect on a Receivable or an
action by the Indenture Trustee pursuant to the Indenture). The Owner Trustee
shall take the actions referred to in the preceding sentence only upon written
instructions signed by the Registered Owners and/or the Administrative Agent, as
applicable. If the consent of the Administrative Agent or the Required
Noteholders is required, such consent shall be obtained by the Registered Owners
and provided to the Owner Trustee.

SECTION 4.3. Action with Respect to Material Action. Until all Outstanding
Obligations have been paid in full, neither the Owner Trustee nor the Registered
Owners nor any other Person shall be authorized or empowered on behalf of the
Trust, nor shall they permit the



--------------------------------------------------------------------------------

Trust to, and the Trust shall not, institute proceedings to be adjudicated
bankrupt or insolvent, or consent to the institution of bankruptcy or insolvency
proceedings against the Trust or file a voluntary bankruptcy petition or any
other petition seeking, or consent to, reorganization or relief under any
applicable federal or state law relating to bankruptcy, or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of a substantial part of its property, or make any assignment
for the benefit of creditors, or admit in writing its inability to pay its debts
generally as they become due, or take any action in furtherance of any such
action (collectively, a “Material Action”), without the prior written direction
of the Transferor and the Noteholders (including the unanimous written consent
of the Transferor’s Independent Managers (as defined in the LLC Agreement));
provided, however, that so long any of the Outstanding Obligations remains
outstanding, the Transferor shall not vote on, consent to, give direction for,
or otherwise authorize the taking of a Material Action unless there are at least
two (2) Independent Managers then serving in such capacity with respect to the
Transferor.

SECTION 4.4. Restrictions on Power of Registered Owners. The Registered Owners
shall not direct the Owner Trustee to take or refrain from taking any action if
such action or inaction would be contrary to any obligation of the Trust or the
Owner Trustee under this Agreement or any of the Basic Documents or would be
contrary to Sections 2.3 or 2.4, nor shall the Owner Trustee be obligated to
follow any such direction, if given.

SECTION 4.5. Majority Control. Except as expressly provided herein, any action
that may be taken or consent that may be given or withheld by the Registered
Owners under this Agreement shall be effective if such action is taken or such
consent is given or withheld by the Holders of a majority of the beneficial
interests in the Trust outstanding as of the close of the preceding Distribution
Date. Except as expressly provided herein, any written notice, instruction,
direction or other document of the Registered Owners delivered pursuant to this
Agreement shall be effective if signed by those Registered Owners holding not
less than a majority of the beneficial interests in the Trust at the time of the
delivery of such notice.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1. Application of Trust Funds.

(a) On each Purchase Date, the Trust shall borrow the maximum amount permitted
under the Indenture and the Note Purchase Agreement as of such Purchase Date and
distribute all such amounts to the Registered Owners on a pro rata basis.

(b) On each Distribution Date, subject to the prior payment of all fees,
expenses and indemnities due and unpaid, the Owner Trustee shall (based on the
information contained in the Servicer’s Certificate delivered on the related
Determination Date) distribute to the Registered Owners, on a pro rata basis,
amounts released to the Trust pursuant to the Indenture.

(c) On each Distribution Date, the Owner Trustee shall send to each Registered
Owner the statement described in Section 5.08(a) of the Pooling and Servicing
Agreement and Section 8.2 of the Indenture.



--------------------------------------------------------------------------------

(d) If any withholding tax is imposed on the Trust’s distributions (or
allocations of income) to a Registered Owner, such tax shall reduce the amount
otherwise distributable to such Registered Owner in accordance with this
Section 5.1. The Owner Trustee is hereby authorized and directed to retain from
amounts otherwise distributable to the Registered Owners sufficient funds for
the payment of any tax that is legally owed by the Trust (but such authorization
shall not prevent the Owner Trustee from contesting any such tax in appropriate
proceedings and withholding payment of such tax, if permitted by law, pending
the outcome of such proceedings). The amount of any withholding tax imposed with
respect to a Registered Owner shall be treated as cash distributed to such
Registered Owner at the time it is withheld by the Trust and remitted to the
appropriate taxing authority. If there is a possibility that withholding tax is
payable with respect to a distribution (such as a distribution to a non-U.S.
Registered Owner), the Owner Trustee may in its sole discretion withhold such
amounts in accordance with this subsection 5.1(d). If a Registered Owner wishes
to apply for a refund of any such withholding tax, the Owner Trustee shall
reasonably cooperate with such Registered Owner in making such claim so long as
such Registered Owner agrees to reimburse the Owner Trustee for any
out-of-pocket expenses incurred.

SECTION 5.2. Method of Payment. Subject to Section 7.1(c), distributions
required to be made to Registered Owners shall be made to each Registered Owner
of record on the related Record Date (i) by wire transfer, in immediately
available funds, to the account of such Registered Owner at a bank or other
entity having appropriate facilities therefor or, where possible, by infra-bank
book entry credit, if such Registered Owner shall have provided to the Registrar
appropriate written instructions at least five (5) Business Days prior to such
Record Date and the distribution required to be made to such Registered Owner
exceeds $100,000 or (ii) by check mailed to such Registered Owner at the address
of such Registered Owner appearing in the Register.

SECTION 5.3. Accounting and Reports to the Registered Owners, the Internal
Revenue Service and Others. The Owner Trustee shall (a) maintain (or cause to be
maintained) the books of the Trust on the basis of a fiscal year ending
December 31 on the accrual method of accounting, (b) deliver to each Registered
Owner, as may be required by the Code and applicable Treasury Regulations or
otherwise, such information as may be required to enable each Registered Owner
to prepare its federal income tax returns, (c) file such tax returns relating to
the Trust and make such elections as may from time to time be required or
appropriate under any applicable state or federal statute or rule or regulation
thereunder so as to maintain the Trust’s characterization as a division or
branch of the Originator or as a grantor trust (as described in Section 671 of
the Code) for federal income tax purposes, (d) cause such tax returns to be
signed in the manner required by law and (e) collect or cause to be collected
any withholding tax as described in and in accordance with subsection 5.1(d)
with respect to income or distributions to Registered Owners.

SECTION 5.4. Signature on Returns. The Owner Trustee shall sign on behalf of the
Trust any and all tax returns of the Trust, unless applicable law requires a
Registered Owner to sign such documents, in which case such documents shall be
signed by the Transferor.



--------------------------------------------------------------------------------

ARTICLE VI

THE OWNER TRUSTEE

SECTION 6.1. Duties of Owner Trustee.

(a) The Owner Trustee undertakes to perform such duties, and only such duties,
as are specifically set forth in this Agreement, the Pooling and Servicing
Agreement and the other Basic Documents, including the administration of the
Trust in the interest of the Registered Owners, subject to the Basic Documents
and in accordance with the provisions of this Agreement and the Pooling and
Servicing Agreement. No implied covenants or obligations shall be read into this
Agreement, the Pooling and Servicing Agreement or any other Basic Document
against the Owner Trustee.

(b) Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Basic
Documents to the extent the Administrator has agreed in the Administration
Agreement to perform any act or to discharge any duty of the Owner Trustee
hereunder or under any Basic Document, and the Owner Trustee shall not be liable
for the default or failure of the Administrator to carry out its obligations
under the Administration Agreement. The Owner Trustee shall not be obligated to
monitor the performance of the Administrator.

(c) Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities as Paying Agent hereunder to the
extent the Owner Trustee has delegated such duties to a co-paying agent and the
Owner Trustee shall not be liable for the default or failure of the co-paying
agent to perform such duties. The Owner Trustee shall not be obligated to
monitor the performance of any co-paying agent.

(d) In the absence of bad faith on its part, the Owner Trustee may conclusively
rely upon certificates or opinions furnished to the Owner Trustee and conforming
to the requirements of this Agreement in determining the truth of the statements
and the correctness of the opinions contained therein; provided, however, that
the Owner Trustee shall have examined such certificates or opinions so as to
determine compliance of the same with the requirements of this Agreement.

(e) The Owner Trustee may not be relieved from liability for its own grossly
negligent action, its own grossly negligent failure to act or its own willful
misconduct, except that:

(i) this subsection 6.1(e) shall not limit the effect of subsection 6.1(a) or
(b):

(ii) the Owner Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer unless it is proved that the Owner Trustee
was grossly negligent in ascertaining the pertinent facts; and

(iii) the Owner Trustee shall not be liable with respect to any action it takes
or omits to take in good faith in accordance with a direction received by it
pursuant to Section 4.1, 4.2 or 6.4 or any other provision of this Agreement or
in accordance with any Basic Document.

(f) Subject to Section 5.1, monies received by the Owner Trustee hereunder need
not be segregated in any manner except to the extent required by law or the
Pooling and



--------------------------------------------------------------------------------

Servicing Agreement and the other Basic Documents and may be deposited under
such general conditions as may be prescribed by law, and the Owner Trustee shall
not be liable for any interest thereon.

(g) The Owner Trustee shall not take any action that (i) is inconsistent with
the purposes of the Trust set forth in Section 2.3 or (ii) would, to the actual
knowledge of a Responsible Officer of the Owner Trustee, result in the Trust’s
becoming taxable as a corporation for federal income tax purposes.

(h) The Registered Owners shall not direct the Owner Trustee to take action that
would violate the provisions of this Section 6.1.

SECTION 6.2. Rights of Owner Trustee. The Owner Trustee is authorized and
directed to execute and deliver the Basic Documents and each certificate or
other document attached as an exhibit to or contemplated by the Basic Documents
to which the Trust is to be a party, in such form as the Transferor shall
approve as evidenced conclusively by the Owner Trustee’s execution thereof. In
addition to the foregoing, the Owner Trustee is authorized, but shall not be
obligated, to take all actions required of the Trust pursuant to the Basic
Documents. The Owner Trustee is further authorized from time to time to take
such action as the Administrator recommends with respect to the Basic Documents.

SECTION 6.3. Acceptance of Trusts and Duties. Except as otherwise provided in
this Article VI, in accepting the trusts hereby created, Wilmington Trust
Company acts solely as Owner Trustee hereunder and not in its individual
capacity and all Persons having any claim against the Owner Trustee by reason of
the transactions contemplated by this Agreement or any Basic Document shall look
only to the Owner Trust Estate for payment or satisfaction thereof. The Owner
Trustee accepts the trusts hereby created and agrees to perform its duties
hereunder with respect to such trusts but only upon the terms of this Agreement.
The Owner Trustee also agrees to disburse all monies actually received by it
constituting part of the Owner Trust Estate upon the terms of this Agreement.
The Owner Trustee shall not be liable or accountable hereunder or under any
Basic Document under any circumstances, except (i) for its own grossly negligent
action, its own grossly negligent failure to act or its own willfull misconduct
or (ii) in the case of the inaccuracy of any representation or warranty
contained in Section 6.6 and expressly made by the Owner Trustee. In particular,
but not by way of limitation (and subject to the exceptions set forth in the
preceding sentence):

(a) the Owner Trustee shall at no time have any responsibility or liability for
or with respect to the legality, validity and enforceability of any Loan or
Receivable or the perfection and priority of any security interest created by
any Loan in any Equipment or the maintenance of any such perfection and
priority, or for or with respect to the sufficiency of the Owner Trust Estate or
its ability to generate the distributions and payments to be made to Registered
Owners under this Agreement or to Noteholders under the Indenture, including,
without limitation: the existence, condition and ownership of any Equipment; the
existence and enforceability of any insurance thereon; the existence and
contents of any Loan on any computer or other record thereof; the validity of
the assignment of any Loan to the Trust or of any intervening assignment; the
completeness of any Loan; the performance or enforcement of any Loan; the
compliance by the Transferor or the Servicer with any warranty or representation
made



--------------------------------------------------------------------------------

under any Basic Document or in any related document or the accuracy of any such
warranty or representation or any action of the Administrator, the Indenture
Trustee, the Servicer, any subservicer or any other party (other than the Owner
Trustee) taken in the name of the Owner Trustee or the Trust;

(b) the Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of the
Administrator, the Administrative Agent or any Registered Owner;

(c) no provision of this Agreement or any Basic Document shall require the Owner
Trustee to expend or risk funds or otherwise incur any financial liability in
the performance of any of its rights or powers hereunder or under any Basic
Document, if the Owner Trustee shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured or provided to it;

(d) under no circumstances shall the Owner Trustee be liable for indebtedness
evidenced by or arising under any of the Basic Documents, including the
principal of and interest on the Notes or any amounts payable with respect to
the beneficial interests in the Trust;

(e) the Owner Trustee shall not be responsible for or in respect of and makes no
representation as to the validity or sufficiency of any provision of this
Agreement or for the due execution hereof by the Transferor or for the form,
character, genuineness, sufficiency, value or validity of any of the Owner Trust
Estate or for or in respect of the validity or sufficiency of the Basic
Documents, the Notes or of any Loans or Receivables or any related documents,
and the Owner Trustee shall in no event assume or incur any liability, duty or
obligation to any Noteholder or to any Registered Owner, other than as expressly
provided for herein and in the Basic Documents;

(f) the Owner Trustee shall not be liable for the default or misconduct of the
Administrator, the Indenture Trustee, the Transferor or the Servicer under any
of the Basic Documents or otherwise and the Owner Trustee shall have no
obligation or liability to perform the obligations of the Trust under this
Agreement or the Basic Documents that are required to be performed by the
Administrator under the Administration Agreement, the Indenture Trustee under
the Indenture, the Servicer under the Pooling and Servicing Agreement or the
Originator under the Purchase Agreement; and

(g) the Owner Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any Basic Document, at the request, order or direction of any of the Registered
Owners, unless such Registered Owner have offered to the Owner Trustee security
or indemnity satisfactory to it against the costs, expenses and liabilities that
may be incurred by the Owner Trustee therein or thereby. The right of the Owner
Trustee to perform any discretionary act enumerated in this Agreement or in any
Basic Document shall not be construed as a duty, and the Owner Trustee shall not
be answerable for other than its gross negligence or willful misconduct in the
performance of any such act.



--------------------------------------------------------------------------------

SECTION 6.4. Action upon Instruction by Registered Owners.

(a) Subject to Section 4.4, the Registered Owners may by written instruction
direct the Owner Trustee in the management of the Trust. Such direction may be
exercised at any time by written instruction of the Registered Owners pursuant
to Section 4.5.

(b) Notwithstanding the foregoing, the Owner Trustee shall not be required to
take any action hereunder or under any Basic Document if the Owner Trustee shall
have reasonably determined, or shall have been advised by counsel, that such
action is likely to result in liability on the part of the Owner Trustee or is
contrary to the terms hereof or of any Basic Document or is otherwise contrary
to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any Basic
Document, or is unsure as to the application, intent, interpretation or meaning
of any provision of this Agreement or the Basic Documents, the Owner Trustee
shall promptly give notice (in such form as shall be appropriate under the
circumstances) to the Registered Owners requesting instruction as to the course
of action to be adopted, and, to the extent the Owner Trustee acts in good faith
in accordance with any such instruction received, the Owner Trustee shall not be
liable on account of such action to any Person. If the Owner Trustee shall not
have received appropriate instructions within ten (10) days of such notice (or
within such shorter period of time as reasonably may be specified in such notice
or may be necessary under the circumstances) it may, but shall be under no duty
to, take or refrain from taking such action which is consistent, in its view,
with this Agreement or the Basic Documents, and as it shall deem to be in the
best interests of the Registered Owners, and the Owner Trustee shall have no
liability to any Person for any such action or inaction.

SECTION 6.5. Furnishing of Documents. The Owner Trustee shall furnish to the
Registered Owners, promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Basic Documents.

SECTION 6.6. Representations and Warranties of Owner Trustee. The Owner Trustee
hereby represents and warrants to the Transferor, for the benefit of the
Registered Owners, that:

(a) It is a Delaware banking corporation duly organized, validly existing and in
good standing under the laws of the state of its incorporation. The eligibility
requirements set forth in Section 6.13 (a)-(c) are satisfied with respect to it.

(b) It has full power, authority and legal right to execute, deliver and perform
this Agreement, and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement.

(c) The execution, delivery and performance by it of this Agreement (i) shall
not violate any provision of any law or regulation governing the banking and
trust powers of the Owner Trustee or any order, writ, judgment or decree of any
court, arbitrator or governmental authority applicable to the Owner Trustee or
any of its assets, (ii) shall not violate any provision of the corporate charter
or by-laws of the Owner Trustee, or (iii) shall not violate any provision



--------------------------------------------------------------------------------

of, or constitute, with or without notice or lapse of time, a default under, or
result in the creation or imposition of any lien on any properties included in
the Trust pursuant to the provisions of any mortgage, indenture, contract,
agreement or other undertaking to which it is a party, which violation, default
or lien could reasonably be expected to have a materially adverse effect on the
Owner Trustee’s performance or ability to perform its duties as Owner Trustee
under this Agreement or the transactions contemplated in this Agreement.

(d) The execution, delivery and performance by the Owner Trustee of this
Agreement shall not require the authorization, consent or approval of, the
giving of notice to, the filing or registration with, or the taking of any other
action in respect of, any governmental authority or agency regulating the
corporate trust activities of it.

(e) This Agreement has been duly executed and delivered by the Owner Trustee and
constitutes the legal, valid and binding agreement of the Owner Trustee,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

SECTION 6.7. Reliance; Advice of Counsel.

(a) The Owner Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper reasonably believed by it to be
genuine and reasonably believed by it to be signed by the proper party or
parties and need not investigate any fact or matter in any such document. The
Owner Trustee may accept a certified copy of a resolution of the board of
directors or other governing body of any entity as conclusive evidence that such
resolution has been duly adopted by such body and that the same is in full force
and effect. As to any fact or matter the method of the determination of which is
not specifically prescribed herein, the Owner Trustee may for all purposes
hereof rely on a certificate, signed by the chief executive officer, or any vice
president or by the treasurer or other authorized officers of the relevant
party, as to such fact or matter, and such certificate shall constitute full
protection to the Owner Trustee for any action taken or omitted to be taken by
it in good faith in reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the Basic
Documents, the Owner Trustee: (i) may act directly or through its agents,
attorneys, custodians or nominees pursuant to agreements entered into with any
of them, and the Owner Trustee shall not be liable for the conduct or misconduct
of such agents, attorneys, custodians or nominees if such agents, attorneys,
custodians or nominees shall have been selected by the Owner Trustee with
reasonable care; and (ii) may consult with counsel, accountants and other
skilled professionals to be selected with reasonable care and employed by it.
The Owner Trustee shall not be liable for anything done, suffered or omitted in
good faith by it in accordance with the opinion or advice of any such counsel,
accountants or other such Persons.

SECTION 6.8. Owner Trustee May Own Beneficial Interests and Notes. The Owner
Trustee in its individual or any other capacity may become the owner or pledgee
of beneficial



--------------------------------------------------------------------------------

interests in the Trust or Notes and may deal with the Transferor, the
Administrator, the Indenture Trustee and the Servicer in transactions in the
same manner as it would have if it were not the Owner Trustee.

SECTION 6.9. Compensation and Indemnity. The Owner Trustee shall receive as
compensation for its services hereunder such fees as have been separately agreed
upon before the date hereof between the Transferor and the Owner Trustee, and
the Owner Trustee shall be entitled to be reimbursed by the Servicer for its
other reasonable expenses hereunder, including the reasonable compensation,
expenses and disbursements of such agents, custodians, nominees,
representatives, experts and counsel as the Owner Trustee may employ in
connection with the exercise and performance of its rights and its duties
hereunder. The Servicer shall indemnify the Owner Trustee and its successors,
assigns, agents and servants in accordance with the provisions of Section 8.01
of the Pooling and Servicing Agreement. The compensation and indemnities
described in this Section 6.9 shall survive the resignation or termination of
the Owner Trustee or the termination of this Agreement. Any amounts paid to the
Owner Trustee pursuant to this Article VI shall be deemed not to be a part of
the Owner Trust Estate immediately after such payment.

SECTION 6.10. Replacement of Owner Trustee.

(a) The Owner Trustee may give notice of its intent to resign and be discharged
from the trusts hereby created by written notice thereof to the Administrator;
provided that no such resignation shall become effective, and the Owner Trustee
shall not resign, prior to the time set forth in Section 6.10(c). The
Administrator may appoint a successor Owner Trustee by delivering a written
instrument, in duplicate, to the resigning Owner Trustee and the successor Owner
Trustee. If no successor Owner Trustee shall have been appointed and have
accepted appointment within thirty (30) days after the giving of such notice,
the resigning Owner Trustee giving such notice may petition any court of
competent jurisdiction for the appointment of a successor Owner Trustee. The
Administrator shall remove the Owner Trustee if:

(i) the Owner Trustee shall cease to be eligible in accordance with the
provisions of Section 6.13 and shall fail to resign after written request
therefor by the Administrator;

(ii) the Owner Trustee shall be adjudged bankrupt or insolvent;

(iii) a receiver or other public officer shall be appointed or take charge or
control of the Owner Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation; or

(iv) the Owner Trustee shall otherwise be incapable of acting.

(b) If the Owner Trustee gives notice of its intent to resign or is removed or
if a vacancy exists in the office of Owner Trustee for any reason, the
Administrator shall promptly appoint a successor Owner Trustee by written
instrument, in duplicate (one copy of which instrument shall be delivered to the
outgoing Owner Trustee so removed and one copy to the successor Owner Trustee)
and shall pay all fees owed to the outgoing Owner Trustee.



--------------------------------------------------------------------------------

(c) Any resignation or removal of the Owner Trustee and appointment of a
successor Owner Trustee pursuant to any of the provisions of this Section 6.10
shall not become effective and no such resignation shall be deemed to have
occurred until a written acceptance of appointment is delivered by the successor
Owner Trustee to the outgoing Owner Trustee and the Administrator, all fees and
expenses due to the outgoing Owner Trustee are paid and such successor Owner
Trustee is reasonably acceptable to the Administrative Agent. Any successor
Owner Trustee appointed pursuant to this Section 6.10 shall be eligible to act
in such capacity in accordance with Section 6.13 and, following compliance with
the preceding sentence, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor under this Agreement, with like effect
as if originally named as Owner Trustee. The Administrator shall provide notice
of such resignation or removal of the Owner Trustee to each of the Rating
Agencies.

(d) The predecessor Owner Trustee shall upon payment of its fees and expenses
deliver to the successor Owner Trustee all documents and statements and monies
held by it under this Agreement. The Administrator and the predecessor Owner
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations. Any
successor Owner Trustee shall cause an amendment to the Certificate of Trust to
be filed with respect to such succession.

(e) Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section 6.10, the Administrator shall mail notice of the successor of such Owner
Trustee to all Registered Owners, the Indenture Trustee, the Administrative
Agent, the Noteholders and the Rating Agencies.

SECTION 6.11. Merger or Consolidation of Owner Trustee. Any Person into which
the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall be the successor of the Owner Trustee hereunder, provided
such Person shall be eligible pursuant to Section 6.13, and without the
execution or filing of any instrument or any further act on the part of any of
the parties hereto; provided, however, that the Owner Trustee shall mail notice
of such merger or consolidation to the Rating Agencies.

SECTION 6.12. Appointment of Co-Trustee or Separate Trustee.

(a) Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of the Owner Trust Estate may at the time be located, the Administrator and the
Owner Trustee acting jointly shall have the power and shall execute and deliver
all instruments to appoint one or more Persons approved by the Owner Trustee to
act as co-trustee, jointly with the Owner Trustee, or as separate trustee or
trustees, of all or any part of the Owner Trust Estate, and to vest in such
Person, in such capacity, such title to the Owner Trust Estate, or any part
thereof, and, subject to the other provisions of this Section 6.12, such powers,
duties, obligations, rights and trusts as the Administrator and the Owner
Trustee may consider necessary or desirable. If the Administrator shall not have
joined in such appointment within fifteen (15) days after the receipt by it of a



--------------------------------------------------------------------------------

request so to do, the Owner Trustee alone shall have the power to make such
appointment. No co-trustee or separate trustee under this Agreement shall be
required to meet the terms of eligibility as a successor trustee pursuant to
Section 6.13 and no notice of the appointment of any co-trustee or separate
trustee shall be required pursuant to Section 6.10.

(b) Each separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Owner Trust Estate or any portion thereof
in any such jurisdiction) shall be exercised and performed singly by such
separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement (unless such other
trustee acts or fails to act at the direction of such first trustee); and

(iii) the Administrator and the Owner Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.

(c) Any notice, request or other writing given to the Owner Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trust conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and a
copy thereof given to the Administrator.

(d) Any separate trustee or co-trustee may at any time appoint the Owner Trustee
as its agent or attorney-in-fact with full power and authority, to the extent
not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee.

SECTION 6.13. Eligibility Requirements for Owner Trustee. The Owner Trustee
shall at all times: (a) be a corporation satisfying the provisions of
Section 3807(a) of the Act; (b) be



--------------------------------------------------------------------------------

authorized to exercise corporate trust powers; (c) have a combined capital and
surplus of at least $50,000,000 and be subject to supervision or examination by
federal or state authorities; (d) have a long-term unsecured debt rating of at
least Baa2 by Moody’s or be otherwise satisfactory to Moody’s; and (e) have a
long-term unsecured debt rating of at least BBB by S&P or be otherwise
satisfactory to S&P; provided that, for so long as Wilmington Trust Company
serves as the Owner Trustee, the eligibility requirements set forth in (d) and
(e) above shall not apply, and Wilmington Trust Company shall instead be
required to have a long-term unsecured debt rating of investment grade by
Moody’s or S&P. If the Owner Trustee shall publish reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purpose of this Section 6.13, the combined
capital and surplus of such corporation shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. If at any time the Owner Trustee shall cease to be eligible in
accordance with the provisions of this Section 6.13, the Owner Trustee shall
resign immediately in the manner and with the effect specified in Section 6.10.

ARTICLE VII

TERMINATION OF TRUST AGREEMENT

SECTION 7.1. Termination of Trust Agreement.

(a) This Agreement (other than Section 6.9) and the Trust shall terminate and be
of no further force or effect on the final distribution by the Owner Trustee of
all monies or other property or proceeds of the Owner Trust Estate in accordance
with the terms of the Indenture, the Pooling and Servicing Agreement (including
the exercise by the Servicer of its option to purchase the Loans pursuant to
Section 10.01 of the Pooling and Servicing Agreement) and Article V, subject to
Sections 3808(d) and (e) of the Act. The bankruptcy, liquidation, dissolution,
death or incapacity of any Registered Owner or the Owner Trustee shall not
(x) operate to terminate this Agreement or the Trust, nor (y) entitle such
Registered Owner’s or Owner Trustee’s legal representatives or heirs to claim an
accounting or to take any action or proceeding in any court for a partition or
winding up of all or any part of the Trust or the Owner Trust Estate nor
(z) otherwise affect the rights, obligations and liabilities of the parties
hereto.

(b) Except as provided in Section 7.1(a), neither the Transferor nor any
Registered Owner shall be entitled to revoke or terminate the Trust or this
Agreement.

(c) Notice of any termination of the Trust specifying the Distribution Date upon
which the Paying Agent shall be responsible for payment of the final
distribution to the Registered Owners, shall be given by the Paying Agent by
letter to Registered Owners mailed within five (5) Business Days of receipt of
notice of termination of the Pooling and Servicing Agreement from the Servicer
given pursuant to Section 10.02 of the Pooling and Servicing Agreement, stating:
(i) the Distribution Date upon or with respect to which the final distribution
shall be made; (ii) the amount of any such final distribution; and (iii) that
the Record Date that would otherwise be applicable to such Distribution Date
shall not be applicable. The Paying Agent shall give such notice to the
Registrar (if other than the Owner Trustee) and the Paying Agent at the time
such notice is given to Registered Owners. The Paying Agent shall cause to be
distributed to Registered Owners amounts distributable on such Distribution Date
pursuant to Section 5.1.



--------------------------------------------------------------------------------

(d) Upon the winding up of the Trust and its termination, the Owner Trustee,
upon the written direction of the Registered Owners shall cause the Certificate
of Trust to be canceled by filing a certificate of cancellation with the
Secretary of State in accordance with the provisions of Section 3810 of the Act.

ARTICLE VIII

AMENDMENTS

SECTION 8.1. Amendments. This Agreement may also be amended from time to time by
the Transferor and the Owner Trustee with the consent of the Administrative
Agent (acting at the direction of the Required Noteholders) and the consent of
the Registered Owners evidencing not less than a majority of the beneficial
interests in the Trust as of the close of business on the preceding Distribution
Date (which consent, whether given pursuant to this Section 8.1 or pursuant to
any other provision of this Agreement, shall be conclusive and binding on such
Persons, all future Registered Owners and any holders of such Notes and of any
Notes issued upon the transfer thereof or in exchange thereof or in lieu thereof
whether or not notation of such consent is made upon the Notes) for the purpose
of adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement, or of modifying in any manner the rights of the
Administrative Agent, the Noteholders or the Registered Owners; provided,
however, that no such amendment may be made to this Agreement which would be
prohibited under the proviso of Section 9.2 of the Indenture if such amendment
were to be made to the Indenture unless the consent that would have been
required therein, if such amendment were to be made to the Indenture, shall have
been obtained; and provided, further, that, so long as any Permitted
Indebtedness is outstanding, the Owner Trustee or its agent shall provide the
Rating Agencies and the Indenture Trustee with prior written notice of any such
amendment.

SECTION 8.2. Form of Amendments.

(a) Promptly after the execution of any amendment, supplement or consent
pursuant to Section 8.l., the Person who sought such amendment, supplement or
consent shall furnish written notification of the substance of such amendment or
consent to each Registered Owner, the Administrative Agent and the Indenture
Trustee.

(b) It shall not be necessary for the consent of the Registered Owners pursuant
to Section 8.1 to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof. The manner of obtaining such consents (and any other consents of
Registered Owner provided for in this Agreement or in any other Basic Document)
and of evidencing the authorization of the execution thereof by the
Administrative Agent and Registered Owners shall be subject to such reasonable
requirements as the Owner Trustee may prescribe.

(c) Promptly after the execution of any amendment to the Certificate of Trust,
the Owner Trustee shall cause the filing of such amendment with the Secretary of
State.

(d) Prior to the execution of any amendment to this Agreement or the Certificate
of Trust, the Owner Trustee shall be entitled to receive and rely upon an
Officer’s Certificate delivered by the Issuer and executed by the Administrator
stating that the execution of such amendment is authorized or permitted by this
Agreement and that all conditions precedent



--------------------------------------------------------------------------------

to such execution have been satisfied. The Owner Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Owner Trustee’s
own rights, duties or immunities under this Agreement or otherwise.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1. No Legal Title to Owner Trust Estate. The Registered Owners shall
not have legal title to any part of the Owner Trust Estate. The Registered
Owners shall be entitled to receive distributions with respect to their
undivided beneficial interest therein only in accordance with Articles V and
VII. No transfer, by operation of law or otherwise, of any right, title, and
interest of the Registered Owners to and in their beneficial interest in the
Owner Trust Estate shall operate to terminate this Agreement or the trusts
hereunder or entitle any transferee to an accounting or to the transfer to it of
legal title to any part of the Owner Trust Estate.

SECTION 9.2. Limitations on Rights of Others. Except as otherwise provided
herein, the provisions of this Agreement are solely for the benefit of the Owner
Trustee, the Transferor, the Registered Owners, the Administrator and, to the
extent expressly provided herein, the Indenture Trustee and the Noteholders, and
nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim in the
Owner Trust Estate or under or in respect of this Agreement or any covenants,
conditions or provisions contained herein. This Agreement shall also inure to
the benefit of the Administrative Agent. Without limiting the generality of the
foregoing, all covenants and agreements in this Agreement which confer rights
upon the Administrative Agent shall be for the benefit of and run directly to
the Administrative Agent, and the Administrative Agent shall be entitled to rely
on and enforce such covenants, subject, however, to the limitations on such
rights provided in this Agreement and the Basic Documents. The Administrative
Agent may disclaim any of its rights and powers under this Agreement upon
delivery of a written notice to the Trust.

The Owner Trustee undertakes to perform or observe only such of the covenants
and obligations of the Owner Trustee as are expressly set forth in this
Agreement, and no implied covenants or obligations with respect to the Owner
Trustee shall be read into this Agreement or the other Basic Documents against
the Owner Trustee. The Owner Trustee shall not be deemed to owe any fiduciary
duty to the Administrative Agent, and shall not be liable to any such person for
the failure of the Trust to perform its obligations to such persons other than
as a result of the gross negligence or willful misconduct of the Owner Trustee
in the performance of its express obligations under this Agreement.

SECTION 9.3. Notices. All demands, notices and communications upon or to the
Transferor, the Servicer, the Administrator, the Indenture Trustee, the Owner
Trustee, the Administrative Agent, the Rating Agencies or any Registered Owner
under this Agreement shall be delivered as specified in Appendix B to the
Pooling and Servicing Agreement.

SECTION 9.4. Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
enforceable to the fullest extent permitted, and if not so permitted, shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement or of the rights of the Registered
Owners.



--------------------------------------------------------------------------------

SECTION 9.5. Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts (and by different parties on separate counterparts),
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one and the same instrument.

SECTION 9.6. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Transferor, the
Owner Trustee and each Registered Owner and their respective successors and
permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by a Registered Owner shall bind
the successors and assigns of such Registered Owner.

SECTION 9.7. No Petition Covenant. Notwithstanding any prior termination of this
Agreement, the Trust (or the Owner Trustee on behalf of the Trust), and each
Registered Owner, by accepting a beneficial interest herein, hereby covenant and
agree that they shall not, prior to the date which is one year and one day after
the termination of this Agreement acquiesce, petition or otherwise invoke or
cause the Transferor to invoke the process of any court or governmental
authority for the purpose of commencing or sustaining a case against the
Transferor under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Transferor or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the
Transferor.

SECTION 9.8. No Recourse. Each Registered Owner, by accepting a beneficial
interest herein, acknowledges that such Person’s beneficial interest herein
represents a beneficial interests in the Trust only and does not represent
interests in or obligations of the Transferor, the Servicer, the Administrator,
the Owner Trustee, the Indenture Trustee or any Affiliate thereof and no
recourse, either directly or indirectly, may be had against such parties or
their assets, except as may be expressly set forth or contemplated in this
Agreement or the Basic Documents. Except as expressly provided in the Basic
Documents, neither the Transferor, the Servicer nor the Owner Trustee in their
respective individual capacities, nor any of their respective partners,
beneficiaries, agents, officers, directors, employees or successors or assigns,
shall be personally liable for, nor shall recourse be had to any of them for,
the distribution of any amount with respect to the beneficial interests herein,
or the Owner Trustee’s performance of, or omission to perform, any of the
covenants, obligations or indemnifications contained in this Agreement, it being
expressly understood that said covenants and obligations have been made by the
Owner Trustee solely in its capacity as the Owner Trustee. Each Registered Owner
by the acceptance of a beneficial interest herein shall agree that, except as
expressly provided in the Basic Documents, in the case of nonpayment of any
amounts with respect to the beneficial interests herein, it shall have no claim
against any of the foregoing for any deficiency, loss or claim therefrom.

SECTION 9.9. Headings. The headings of the various Articles and Sections herein
are for purposes of reference only and shall not affect the meaning or
interpretation of any provision hereof.



--------------------------------------------------------------------------------

SECTION 9.10. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 9.11. Transfer Restrictions. The beneficial interests herein may not be
acquired by or for the account of (i) an employee benefit plan (as defined in
Section 3(3) of ERISA) that is subject to the provisions of Title I of ERISA,
(ii) a plan described in Section 4975(e)(1) of the Code or (iii) any entity
whose underlying assets include plan assets by reason of a plan’s investment in
the entity (each, a “Benefit Plan”). By accepting a beneficial interest herein,
the Registered Owner shall be deemed to have represented and warranted that it
is not a Benefit Plan.

SECTION 9.12. Administrator. The Administrator is authorized to execute on
behalf of the Trust all such documents, reports, filings, instruments,
certificates and opinions and to give such notices as it shall be the duty of
the Trust to prepare, file or deliver pursuant to the Basic Documents. Upon
request, the Owner Trustee shall execute and deliver to the Administrator a
power of attorney appointing the Administrator, its agent and attorney-in-fact
to execute all such documents, reports, filings, instruments, certificates and
opinions.

SECTION 9.13. Limitation on Payments. All parties hereto agree that all payments
to be made by the Trust hereunder shall only be made to the extent funds are
available to make such payments in accordance with the priority of payments
specified in Section 8.2 of the Indenture. To the fullest extent permitted by
law, any amounts which the Trust does not pay pursuant to the preceding sentence
shall not constitute a claim (as defined in Section 101 of the Bankruptcy Code)
against or corporate obligation of the Trust for any such insufficiency unless
and until such amount becomes available pursuant to the preceding sentence.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.

 

WILMINGTON TRUST COMPANY as Owner Trustee By:  

 

Name:   Title   ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES 2009 LLC, as Transferor
By:  

 

Name:   Title:  

 

Acknowledged and Accepted:

ALLIANCE LAUNDRY SYSTEMS LLC

as Servicer and Administrator

By:  

 

Name:   Title:  

[Trust Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF TRUST OF

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2009-A

This Certificate of Trust of Alliance Laundry Equipment Receivables Trust 2009-A
(the “Trust”), is being duly executed and filed on behalf of the Trust by the
undersigned, as trustee, to form a statutory trust under the Delaware Statutory
Trust Act (12 Del. C. §3801 et seq.) (the “Act”).

1. Name. The name of the statutory trust formed by this Certificate of Trust is
Alliance Laundry Equipment Receivables Trust 2009-A.

2. Delaware Trustee. The name and business address of the trustee of the Trust
in the State of Delaware is WILMINGTON TRUST COMPANY, 1100 North Market Street,
Wilmington, Delaware 19890, Attention: Corporate Trust Administration.

3. This Certificate of Trust shall be effective upon filing.

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Trust in
accordance with Section 3811(a)(1) of the Act.

 

WILMINGTON TRUST COMPANY, not in its individual capacity but solely as owner
trustee of the Trust. By:  

 

Name:   Title:  

[Trust Agreement]